DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  for both claims, the preamble should read "the composite reference electrode of Claim 1" instead of "the composite reference electrode .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WO 2018/170926 A1, citations refer to machine translation enclosed with the action of 26 April 2022) in view of Spotnitz et al. (US 2013/0019468 A1).
Regarding claim 1, Tang teaches a composite electrode (“an integrated structure of a negative electrode and separator membrane”, Abstract, where the combination of electrode and separator may be considered a composite electrode; the examiner notes that “composite reference electrode” is an intended use of the invention rather than a distinct definition of claim limitations, and so is not considered a claim limitation. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”, see MPEP 2111.02(II)) comprising: 
a separator portion comprising aluminum oxide and having a porosity of greater than or equal to about 10 vol.% to less than or equal to about 80 vol.% (“the alumina layer acts as a separator”, [0006], where alumina is aluminum oxide; “The alumina layer has a porous structure… and the porosity is 10% - 85%”, [0008], where the porosity percentage is understood to be a volume percent, vol.%, and the prior art range is substantially identical to the claimed range, especially since “about” as described in [0043] of the instant specification may comprise a variation of 5%); 
and a current collector portion integral with and adjacent to the separator portion, the current collector portion comprising aluminum and having a porosity greater than or equal to about 10 vol.% to less than or equal to about 80 vol.% (“an integrated structure of a negative electrode and a separator comprising an aluminum alloy foil, and an aluminum oxide layer formed on the surface of the aluminum or aluminum alloy foil, the aluminum or aluminum alloy foil serving as both the anode current collector and the anode active material…”, [0006], in other words the current collector is made of aluminum and is integral with and adjacent to the aluminum oxide separator; “the porosity of the aluminum or aluminum alloy foil is 0-85%”, [0017], where the porosity percentage is understood to be a volume percent, vol. %, and the prior art range substantially overlaps the claimed range) 
and pores of the separator portion being continuous with pores of the current collector portion such that the pores of the separator portion and the pores of the current collector portion together define a plurality of channels through the electrode substrate (“2 is a schematic diagram of the integrated structure of the negative electrode and the diaphragm provided in Example 1 of the present invention; in the figure, 10 is an aluminum foil, 11 is a porous hole, and 20 is an alumina layer”, [0046]; fig. 2 shows that the pores of the separator portion 20 are continuous with the pores of the current collector portion 10, such that the pores define a plurality of channels 11 through the electrode substrate).
Tang does not teach an electroactive material layer disposed near or adjacent to a surface of the current collector portion away from the separator portion.
Spotnitz teaches an anode portion comprising an aluminum oxide separator portion 23 with pores 25, an aluminum current collector portion 21, and an electrode active material layer 20 disposed near or adjacent to a surface of the current collector portion away from the separator portion (“The anodization cell consists of an anode 20 placed in electrical contact with the starting metal to be oxidized 21 together with a cathode 22. The anode 20 may comprise vanadium, carbon, silicon, aluminum, tin, or lithium titanate, for example. The metal to be anodized can either serve as the anode itself or can be deposited on top of another metallic or non-metallic substrate which acts as the base material”, [0017]; “For example, FIG. 2 illustrates a situation where the starting metal has been partially anodized”, [0018]; “Also for example, FIG. 3 shows an example of a scanning electron microscopic image of a cross section of pores formed in a partially anodized aluminum film”, [0021], such that aluminum may be selected as the metal to be oxidized; fig. 2 shows an electroactive material layer, the anode 20, disposed near or adjacent to a surface of the aluminum metal portion 21 which may be considered a current collector; the anode electroactive material 20 is disposed on a surface of the portion 21 opposite the surface where the alumina separator portion is located). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrode of Tang by adding the electroactive material of Spotnitz to a surface of the current collecting portion away from the separator portion, since the electroactive material would predictably function with the current collecting portion and the separator portion as a composite electrode. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  
Regarding claim 2, modified Tang teaches the composite electrode of Claim 1, 
wherein the separator portion has a first average thickness of greater than or equal to about 3 µm to less than or equal to about 300 µm (“the thickness of the aluminum oxide layer is 5-50 µm”, [0009], which falls completely within the claimed range of about 3-300 µm).
and the current collector portion has a second average thickness of greater than or equal to about 5 µm to less than or equal to about 300 µm (“The thickness of the aluminum or aluminum alloy foil is 10-200 µm, and further, the thickness may be 50-200 µm”, [0010], both prior art ranges falling completely within the claimed range of about 5-300 µm).
Regarding claim 3, modified Tang teaches the composite electrode of Claim 1, 
wherein the separator portion has a first average thickness of about 15 µm (“the thickness of the aluminum oxide layer is 5-50 µm”, [0009], resulting in an average thickness also in the range of 5-50 µm, which contains the claimed range of about 15 µm; “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, MPEP 2144.05(I)),
and the current collector portion has a second average thickness of about 10 µm (“The thickness of the aluminum or aluminum alloy foil is 10-200 µm, and further, the thickness may be 50-200 µm”, [0010], resulting in an average thickness also in the range of 10-100 µm, which overlaps the claimed range of about 10 µm; “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, MPEP 2144.05(I)), 
the separator portion has a porosity of greater than or equal to about 30 vol.% to less than or equal to about 60 vol.% ( “The alumina layer has a porous structure… and the porosity is 10% - 85%”, [0008], where the porosity percentage is understood to be a volume percent, vol.%, and the prior art range contains the claimed range; “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, MPEP 2144.05(I));, 
and the current collector portion has a porosity of greater than or equal to about 30 vol.% to less than or equal to about 60 vol.% (“the porosity of the aluminum or aluminum alloy foil is 0-85%”, [0017], where the porosity percentage is understood to be a volume percent, vol. %, and the prior art range contains the claimed range; “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, MPEP 2144.05(I)).
Regarding claim 21, modified Tang teaches the composite electrode of claim 1. Tang further teaches that the average pore diameter ranges from 10-3000 nm, which includes the claimed range of about 50-500 nm ([0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I). 
Claims 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WO 2018/170926 A1, citations refer to machine translation enclosed with the action of 26 April 2022) in view of Spotnitz et al. (US 2013/0019468 A1) as applied to claim 1, above, and further in view of Sugnaux et al. (US 2004/0131934 A1).
Regarding claim 22, modified Tang teaches the composite electrode of claim 1, and Tang as modified by Spotnitz teaches an electroactive material layer.
Neither Tang nor Spotnitz teach that the electroactive material layer has an average thickness of greater than or equal to about 0.2 µm to less than or equal to about 5 µm.
	Sugnaux teaches an electrode 2 combined with an alumina separator 3 and metal current collector 5, and further teaches that the electroactive material layer has a thickness of 4.5 µm, within the claimed range of about 0.2-5 µm (“a mesoporous TiO2 deposited onto a copper foil layer with alumina mesoporous overlayer. Electrolyte: EC:DMC 1:1, 1M Li-imide, Electrode: 4.5 micron TiO2 with Alumina separator; Total thickness: 9-10 microns”, [0040]; see also fig. 4, [0039], and [0086]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electroactive material layer of Tang as modified by Spotnitz by forming the electroactive material layer with the thickness taught by Sugnaux. An electroactive material layer of this thickness will predictably function with an alumina separator and metal current collector portion. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Response to Arguments
Applicant’s arguments, see p. 12, "Claim Rejection under 35 U.S.C. 112", filed 19 July 2022, with respect to the rejection of claims 4-6 under 35 U.S.C. 112(d) have been fully considered.  The rejection of 26 April 2022 has been withdrawn since the rejection of claims 4-6 is rendered moot by the cancellation of claims 4-6. 
Applicant’s arguments, see p. 12-13, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102 and 103 in view of Tang et al. have been fully considered. The rejection over of the prior art of 26 April 2022 has been overcome by the amendments to claim 1. However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1.
On p. 13, Applicant argues that Tang teaches away from the disposal of an electroactive material on a surface of the current collector, since Tang teaches that the current collector doubles as the active material layer in order to improve the cell energy density. While Tang argues that a current collector serving as the electrode active material offers improvements to the battery, the benefits of this configuration do not constitute a teaching away from the known and workable solution of an active material layer separate from the current collector. “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), (see MPEP 2145.X.D.1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2005/0117194 A1) teaches a porous aluminum oxide layer for an electrode with pores have a diameter ranging from 5-500nm, which substantially overlaps the range claimed in claim 21. See [0039]-[0041] and figs. 3 and 4 of Kim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728